            Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Krucial Staffing, LLC
                               Plaintiff,
                                                            Civil Action No. 1:20-cv-08202
       vs.

Federal Insurance Company,
                                                            FIRST AMENDED COMPLAINT
       and

National Liability & Fire Insurance Company,
                                                            JURY TRIAL DEMANDED
                               Defendants.

       Plaintiff Krucial Staffing, LLC (“Krucial” or “Plaintiff”), by and through its undersigned

counsel, and for its First Amended Complaint against Federal Insurance Company (“Federal” or

sometimes referred to as parent company “Chubb”) and National Liability & Fire Insurance

Company (“NLF” or sometimes referred to as parent company “biBERK”) (collectively, the

“Defendants” or “Insurers”), hereby states and alleges as follows:

                                   NATURE OF THE ACTION

       1.       This is an insurance coverage action for declaratory judgment, breach of contract,

bad faith, and fraudulent misrepresentation. Krucial brings this action against Federal and NLF

because they have each wrongfully and in bad faith breached their contractual obligations to

provide a defense to Krucial in the case Alexis Allen, et al. v. Krucial Staffing, LLC, et al., Case

No. 20-cv-2859, filed in this Southern District of New York (the “Underlying Suit”).

                           PARTIES, JURISDICTION, AND VENUE

       2.       Krucial is a limited liability company organized and existing under the laws of

Kansas, with its members domiciled in Kansas, Missouri, Nevada, and South Dakota, and it is

therefore a citizen of each of those states.
            Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 2 of 15




       3.       NLF is a foreign insurance company organized and existing under the laws of

Connecticut, with its principal place of business in Nebraska, and it is therefore a citizen of

Connecticut and Nebraska. NLF is a licensed to conduct insurance business in New York.

       4.       Federal is a foreign insurance company organized and existing under the laws of

Indiana, with its principal place of business in Pennsylvania, and it is therefore a citizen of Indiana

and Pennsylvania. Federal is a licensed to conduct insurance business in New York

       5.       The Insurers are subject to personal jurisdiction in this District, and subject to the

Court’s specific and general jurisdiction, pursuant to due process, on the grounds that they consent

to the Court’s jurisdiction, regularly conduct or solicit business in the state of New York, engage

in other persistent courses of conduct in the state of New York, and/or derive substantial revenue

from the sale of goods and services to persons or entities in the state of New York.

       6.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

1332(a)(1) because Krucial and the Insurers are citizens of different states and the amount in

controversy exceeds $75,000 exclusive of interests and costs.

       7.       This Court has personal jurisdiction over each of the Insurers pursuant to CPLR §

302(a)(1) and (2) because the Insurers conducted and continue to conduct a significant amount of

business within the state of New York, contract to supply services in the state of New York, and/or

in person or through its agents, committed tortious acts within the state of New York that has

caused injury to Krucial within New York.

       8.       Venue is proper in this Court because a substantial portion of the events or

omissions giving rise to this action occurred in this County.




                                                 -2-
            Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 3 of 15




       9.       A justiciable controversy exists between the Parties, and as such this Court has

authority under 28 U.S.C. §§ 2201 and 2202 to issue a declaratory judgment as to the Parties’

respective rights and legal relations.

                                              FACTS

A.     The Underlying Suit.

       10.      Krucial is a crisis-management staffing company that provides temporary

healthcare workers to hospitals and medical facilities during emergencies to assist with disaster

relief and recovery.

       11.      In early 2020, Krucial deployed a number of healthcare workers to New York City

to assist certain hospitals with their surge of COVID-19 patients.

       12.      On April 6, 2020, Alexis Allen, along with two other healthcare workers that had

previously accepted one of Krucial’s New York City staffing assignments, filed the Underlying

Suit against Krucial and its CEO, Brian Michael Cleary, seeking damages for, among other things,

alleged torts and employment violations in connection with those assignments. The Complaint

was amended on April 15, 2020 and again on October 9, 2020 to include additional plaintiffs and

causes of action.

       13.      Despite the fact that Krucial purchased insurance coverage to protect itself and its

directors, officers, and employees against exactly the type of liabilities asserted in the Underlying

Suit, the Insurers have wrongfully refused to acknowledge their defense obligations, improperly

refused to indemnify Krucial for defenses costs, and/or unreasonably withheld consent to Krucial’s

choice of counsel in defending the Underlying Suit. Krucial has filed this action seeking damages

for breach of contract, breach of the duty of good faith and fair dealing, fraudulent




                                                -3-
          Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 4 of 15




misrepresentation, and for a determination of the Insurers’ rights, duties, and obligations under

their respective insurance policies in connection with the Underlying Suit.

B.     Specific allegations as to NLF.

       14.      Krucial tendered the matter to NLF on April 1, 2020 (before it was even filed) under

NLF’s Worker’s Compensation/Employers Liability Insurance Policy, Policy No. N9WC095712,

effective from June 1, 2019 to June 1, 2020 (the “NLF Policy”). A copy of the NLF Policy is

attached hereto as Exhibit 1.

       15.      Krucial again tendered the Underlying Suit on May 21, 2020 to NLF claims-handler

Stephen      Sulcoski.     See    May     21,      2020     Email    from    Alexander   Brown   to

Stephen.Sulcoski@biberk.com (“Hi Stephen: The above-referenced claim was tendered to biberk

on 4/1/2020. I am attaching a copy of the operative amended complaint…. Can you please let me

know when biberk will be issuing a coverage position on this lawsuit?”).

       16.      H earing no response from NLF, Krucial again tendered the Underlying Suit for

defense on May 26, 2020. See May 26, 2020 Email from Alexander Brown to claims@biberk.com

(“Please acknowledge my correspondence and that you will be providing a coverage opinion for

this claim. Thank you.”)

       17.      H earing no response from NLF, Krucial again tendered the Underlying Suit on

October   13,     2020.     See   October    13,     2020    Email    from   Alexander   Brown    to

Stephen.Sulcoski@biberk.com, customerservice@biberk.com, and claims@biberk.com (“Hello:

We have tendered this lawsuit multiple times to biberk in multiple ways, but we have yet to receive

a coverage position. To avoid coverage litigation, please confirm you will be providing a coverage

opinion immediately. I am attaching an updated complaint filed this week.”).




                                                   -4-
           Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 5 of 15




          18.   H earing no response from NLF, Krucial again tendered the Underlying Suit via

email on October 21, 2020, and also had the broker Lockton tender the lawsuit directly to NLF,

and also tendered the lawsuit through NLF’s self-reporting interface for worker’s compensation

claims.

          19.   Krucial received no response or even acknowledgement of the tender until

November 25, 2020, when NLF filed a declaratory judgment lawsuit in the Federal District of

Kansas and simultaneously issued a denial letter dated November 25, 2020. A copy of the

November 25, 2020 denial letter (“NLF’s Denial Letter”) is attached hereto as Exhibit 2.

          20.   NLF’s failure to acknowledge the tender of coverage for more than 7 months is bad

faith as a matter of law.

          21.   Incredibly, NLF now says that its Employers Liability Insurance (“ELI”)

coverage—which is offered by NLF and procured by employers (such as Krucial) for the nearly

singular purpose of protecting employers against bodily injury claims brought by their

employees—does not actually apply to bodily injury claims brought by employees against their

employers. See NLF’s Denial Letter, p.5. (“In the case at hand, even if a plaintiff demonstrated

that he or she sustained a bodily injury, the policy does not provide coverage for direct suits by an

employee against the employer.”). This is a perverse reading of the Policy and constitutes bad

faith as a matter of law.

          22.   Alternatively, if the Court finds that NLF’s reading of the Policy as is true and not

perverse, then NLF is liable for fraudulent misrepresentation as the ELI coverage was marketed

by NLF and procured by Krucial to provide coverage for claims by injured employees against

Krucial. In fact, here is a screenshot from NLF’s own website clearly advertising its ELI coverage

as providing protection to the employer for lawsuits if an employee should sue for bodily injury:




                                                 -5-
           Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 6 of 15




See https://www.biberk.com/small-business-insurance/workers-compensation-coverage.

   C. Specific allegations as to Federal.

          23.   In consideration of substantial premiums paid by Krucial, Federal issued Krucial

Portfolio Policy No. 8259-6953, effective from June 1, 2019 to June 1, 2020 (the “Federal Policy”).

The Federal Policy is attached hereto as Exhibit 3.

          24.   The Federal contains several “coverage parts” with separate limits, including a

“Directors & Officers and Entity Liability Coverage Part” (“D&O”) and an Employers Practices

Liability Coverage Part (“EPLI”).

          25.   Generally speaking, the D&O and EPLI coverage parts generally obligate Federal

to pay “Loss” on account of a D&O or EPLI claim first made against an insured during the policy

period.

          26.   The term Loss means “the amount which an Insured becomes legally obligated to

pay as a result of any Claim,” including Defense Costs.




                                                -6-
          Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 7 of 15




        27.    The term Defense Costs means “means that part of Loss consisting of reasonable

costs, charges, fees (including attorneys’ fees and experts’ fees) and expenses (other than regular

or overtime wages, salaries, fees or benefits of Insured Persons) incurred in investigating,

defending, opposing or appealing any Claim and the premium for appeal, attachment or similar

bonds.”

        28.    Krucial tendered the Underlying Suit to Federal in early April 2020. Thereafter,

Krucial timely apprised Federal of amended complaints and other significant events in the

litigation.

        29.    On April 14, 2020, Federal issued a reservation of rights to Krucial concerning

defense of the Underlying Suit, stating as follows:

        Please be advised that Chubb’s investigation of this matter is ongoing. Chubb
        therefore must reserve all rights, remedies, and defenses under the Policy, at law,
        and in equity. Nothing contained herein, and no action on our part in investigating
        these matters, should be construed as an admission of coverage or as a waiver of
        any right, remedy, or defense that may be available to Chubb.

Federal also inquired at that time whether Krucial had retained counsel.

        30.    On April 20, 2020, Krucial informed Federal that it had retained Lathrop GPM to

defend Krucial in the Underlying Suit.

        31.    On May 4, 2020, Lathrop GPM submitted to Federal a detailed case analysis

describing the factual allegations in the amended complaint, the key issues, litigation strategy, and

action items that needed to be addressed quickly.

        32.    In response, on May 15, 2020, Federal again purported to reserve rights to disclaim

coverage for the Underlying Suit, but at the same time communicated it would not accept Krucial’s

choice of counsel because “Lathrop GPM is not on [Federal’s] panel list of approved law firms.”

        33.    On May 15, 2020, Krucial responded to Federal, in part, as follows:




                                                -7-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 8 of 15




       [C]hubb received notice of this claim over a month ago, but thus far you have
       refused to give us any position on coverage or any reservation of rights letter.
       Instead, you continue to vaguely say that Chubb is reserving “all rights, remedies,
       and defenses under the Policy, at law, and in equity.” We don’t even know under
       which coverage part(s) you are agreeing to defend or what limits you assert apply,
       much less what “rights, remedies, and defenses” you intend to assert against our
       client. This is quintessential unfair claims-handling…

       In any event, it is black letter law that your purported reservations—and your refusal
       to give a coverage position—has created a conflict of interest entitling Krucial to
       independent counsel. You cannot force your panel counsel on Krucial without first
       promising them a full defense, much less while purporting to reserve rights, much less
       without informing us of the basis of those reservations. As you know, an “insurer may
       not reserve the right to disclaim coverage and simultaneously insist upon controlling
       the defense.

                                               *****

       In addition to the conflicts of interest mentioned above, Krucial’s defense of the
       underlying litigation would be severely prejudiced if Krucial were to switch counsel at
       this point in the litigation. The attached Litigation Update was created by Krucial’s
       defense attorneys, supplements the detailed case analysis that we already provided to
       you, and details the hundreds of hours already spent on the defense of Krucial against
       the voluminous 325 paragraph Amended Complaint. Among other things, you will see
       that defense attorneys have worked diligently over the past several weeks to prepare
       pleadings and motions which must be filed next week….


       34.     On June 1, 2020 (almost 2 months after the Underlying Suit was filed), Federal

responded with another reservation of rights letter, this time identifying numerous specific

“potential coverage issues” upon which Federal was purportedly reserving the right to disclaim

coverage. Despite the reservations, Federal asserted it would not consent to the retention of

Lathrop GPM because it was a “non-panel” firm, that Federal would not reimburse any defense

costs already incurred by Krucial in the Underlying Suit, and that Federal would not apply

Krucial’s out-of-pocket defense costs towards the deductible. In this same letter, Federal refused

to acknowledge coverage under the D&O Coverage Part and insisted that only the $1 million EPLI

limit applies to the Underlying Suit.




                                                -8-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 9 of 15




       35.       Thereafter, Krucial instituted this lawsuit. It was only after Krucial was forced to

initiate this lawsuit that Federal finally conceded (in a letter dated December 5, 2020) that they

owed defense obligations under the D&O Coverage Part of the Federal Policy and that at least $2

million in limits (not $1 million as Federal originally asserted) applied.

       36.       It took Federal nine (9) months from the time the lawsuit was tendered—and the

filing of this lawsuit—for Federal to acknowledge their coverage obligations under their D&O

Coverage Part.

       37.       Federal still refuses to pay Krucial and Cleary’s defense costs even though Federal

has asserted numerous “reservations of rights” upon which they purport to deny coverage and even

though Federal originally declined D&O coverage and then took over nine (9) months to

acknowledge D&O Coverage.

       38.       Federal’s refusal to pay Krucial’s defense costs is based solely on Federal’s

argument that Lathrop GPM is not Federal’s “panel counsel.” But nowhere does the Federal Policy

obligate Krucial to retain Federal’s “panel counsel,” particularly where (as here) Federal has

reserved rights to disclaim coverage. Instead, the Federal Policy broadly obligates Federal to pay

“reasonable costs, charges, fees (including attorney’s fees and experts’ fees),” and further states

that any consent needed by Federal to incur defense costs “shall not be unreasonably withheld.”

       39.       In light of this language, its actions, and the law, Federal’s refusal to pay Krucial

and Cleary’s defense costs is unreasonable and amounts to a breach of contract.

       40.       The actions and positions taken by Federal are in breach of contract and constitute

bad faith misconduct, have wrongfully deprived Krucial of the benefits of the Federal Policy, and

have otherwise materially damaged Krucial.




                                                  -9-
            Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 10 of 15




                                  FIRST CAUSE OF ACTION
                                 FOR BREACH OF CONTRACT
                                 (AGAINST BOTH INSURERS)

        41.     Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

        42.     Krucial has incurred and paid sums, including defense costs, in connection with the

Underlying Suit that falls within the coverage and limits afforded under the Policies issued to

Krucial by the Insurers.

        43.     Krucial paid the Insurers all required premiums in consideration for the coverage

provided by the Policies and has complied with all obligations and conditions precedent in the

Policies.

        44.     As part of their contractual duties under the Policies, the Insurers are obligated pay

reasonable defense costs to Krucial for all covered claims, including defense costs incurred in

defending the Underlying Suit, and cannot unreasonably withhold consent for such costs.

        45.     The Insurers have materially breached their duties and obligations under the

Policies by refusing to pay reasonable defense costs Krucial incurred in connection with the

Underlying Suit.

        46.     As a direct and proximate result of these breaches, as alleged above, Krucial has

suffered and continues to suffer damages in an amount to conform to proof at trial, but in excess

of that required for this Court’s jurisdiction.

                                SECOND CAUSE OF ACTION
                              FOR DECLARATORY JUDGMENT
                                (AGAINST BOTH INSURERS)

        47.     Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.




                                                  -10-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 11 of 15




        48.      A justiciable controversy exists between Krucial and the Insurers regarding the

Insurers’ rights, duties, and obligations to pay all sums incurred and paid by Krucial in connection

with the Underlying Suit that fall within the coverage and limits afforded under the Policies.

        49.      Krucial thus seeks a judicial declaration by this Court of the Insurers’ obligations

under the Policies to pay Krucial and Cleary’s defense costs incurred in connection with the

Underlying Suit.

                                 THIRD CAUSE OF ACTION
                          FOR BREACH OF THE IMPLIED COVENANT
                            OF GOOD FAITH AND FAIR DEALING
                                (AGAINST BOTH INSURERS)

        50.      Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

        51.      In every insurance policy there is an implied covenant of good faith and fair dealing

that the insurance company will not do anything to injure the right of its insured to receive the

benefits of the policy. To fulfill its implied covenant of good faith and fair dealing, and insurance

company must give at least as much consideration to the interests of its insured as it gives to its

own interests.

        52.      In breach of the implied covenant of good faith and fair dealing arising out of the

Policies, the Insurers committed the acts and omissions alleged above, including but not limited

to: (1) unreasonably, recklessly, or intentionally refusing to cover Krucial’s defense costs when

the Insurers knew or should have known that they had an obligation to cover these costs; (2) failing

and refusing to pay benefits due and owing to Krucial under the Policies; (3) misrepresenting to

Krucial the terms of the Policies; and (4) failing to conduct a fair, reasonable, complete, and timely

investigation of Krucial’s claim.




                                                 -11-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 12 of 15




        53.     The Insurers committed these acts and omissions for the purpose of withholding

from Krucial the benefits to which it is entitled under the Policies. The Insurers acted in gross

disregard of Krucial’s interests, and deliberately or recklessly failed to consider Krucial’s interests

at least to the same extent as they did their own interests.

        54.     The Insurers’ acts and omissions are inconsistent with the reasonable expectations

of their insured, are contrary to established practices and legal requirements, are contrary to the

express terms of the Policies and the law, are unreasonable and without proper cause, and

constitute bad faith.

        55.     The damages sustained by Krucial as a result of the Insurers’ wrongful conduct

were within the contemplation of the Parties as the natural and probably result of a breach of the

Insurers’ duties at the time of or prior to the Insurers issuing the Policies to Krucial.

        56.     The wrongful and egregious conduct of the Insurers as alleged was independently

tortious, was directed at Krucial, and on information and belief, was part of a pattern directed at

the public generally, was done with conscious disregard to Krucial’s rights, and with the intent to

injury Krucial. The Insurers conduct constitutes oppression, fraud, and/or malice, entitling Krucial

to punitive damages in an amount appropriate to punish the Insurers.

                                FOURTH CAUSE OF ACTION
                          FOR FRAUDULENT MISREPRESENTATION
                                     (AGAINST NLF)

        57.     Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

        58.     The elements of fraudulent misrepresentation include (1) an untrue statement of

fact, (2) known to be untrue by the party making it, (3) made with the intent to deceive or recklessly




                                                 -12-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 13 of 15




made with disregard for the truth, where (4) another party justifiably relies on the statement, and

(5) acts to his or her injury and damage.

       59.     H ere, NLF expressly makes representations to its customers (including Krucial)

that its Employers Liability policies protect employers from bodily injury lawsuits brought by

employees.

       60.     According to NLF’s denial of coverage, these representations were false as they

now say their Employers Liability policies do not actually provide “coverage for claims by injured

employees themselves.”

       61.     NLF’s representations were made with the intent to deceive or with reckless

disregard for the truth to induce customers, like Krucial, into procuring NLF’s Employers Liability

policies to protect against bodily injury lawsuits brought by employees.

       62.     Krucial justifiably relied on NLF’s statements and paid NLF substantial premium

to insure Krucial against bodily injury and lawsuits brought by its employees.

       63.     Now, only after Krucial has been sued by its employees for bodily injuries, does

NLF contend its Policies do not actually provide “coverage for claims by injured employees

themselves.”

       64.     Had Krucial known that NLF’s Employer Liability policies did not actually provide

coverage for lawsuits by employees against their employers (which is the principal if not exclusive

reason why employer liability policies are purchased), then Krucial would not have bought the

coverage through NLF and would have secured coverage with a different insurer.

       65.     As a direct result of the false and fraudulent statements described above, NLF has

deprived Krucial of the benefit of insurance coverage and caused Krucial injury and damage,

including consequential, special, and incidental damages.




                                               -13-
        Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 14 of 15




                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Krucial Staffing, LLC respectfully prays for a judgment against

Defendants Federal Insurance Company and National Liability & Fire Insurance Company for

the following:

       (a)       Declaratory relief;

       (b)       Compensatory and general damages;

       (c)       Consequential, special, and incidental damages;

       (d)       Applicable interest, including prejudgment interest at the maximum legal rate;

       (e)       Punitive damages;

       (f)       Reasonable attorneys’ fees and costs; and

       (g)       Such other and further relief as the Court may deem just and proper.



Dated: February 15, 2021                      LATHROP GPM LLP

                                              By:      /s/ Joshua J. Pollack

                                                    Joshua J. Pollack (JP9095)
                                                    2049 Century Park East, Suite 3500S
                                                    Los Angeles, CA 90067
                                                    Telephone: 310.789.4662
                                                    Telecopier: 310.789.4601
                                                    joshua.pollack@lathropgpm.com

                                                    Alexander Brown (pro hac vice pending)
                                                    Noah H. Nash (pro hac vice pending)
                                                    2345 Grand Boulevard, Suite 2200
                                                    Kansas City, MO 64108
                                                    Telephone: 816.460.5629
                                                    Telecopier: 816.292.2001
                                                    alexander.brown@lathropgpm.com
                                                    noah.nash@lathropgpm.com

                                                    Attorneys for Plaintiff
                                                    Krucial Staffing, LLC




                                                -14-
         Case 1:20-cv-08202-PGG Document 6 Filed 02/15/21 Page 15 of 15




                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiff Krucial Staffing,

LLC, demands trial by jury in this action of all issues so triable.



Dated: February 15, 2021                       LATHROP GPM LLP

                                               By:      /s/ Joshua J. Pollack

                                                     Joshua J. Pollack (JP9095)
                                                     2049 Century Park East, Suite 3500S
                                                     Los Angeles, CA 90067
                                                     Telephone: 310.789.4662
                                                     Telecopier: 310.789.4601
                                                     joshua.pollack@lathropgpm.com

                                                     Alexander Brown (pro hac vice pending)
                                                     Noah H. Nash (pro hac vice pending)
                                                     2345 Grand Boulevard, Suite 2200
                                                     Kansas City, MO 64108
                                                     Telephone: 816.460.5629
                                                     Telecopier: 816.292.2001
                                                     alexander.brown@lathropgpm.com
                                                     noah.nash@lathropgpm.com




                                                 -15-
